Citation Nr: 0728435	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for bilateral hearing loss.  In an August 2005 
statement of the case, the RO apparently reopened the claim 
and denied the claim on the merits.


FINDINGS OF FACT

1.  In a June 2002 rating decision, entitlement to service 
connection for bilateral hearing loss was denied.  The 
veteran did not appeal that decision.  

2.  Evidence received since the June 2002 RO decision is 
neither cumulative nor redundant and when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.

3.  Bilateral hearing loss did not have its onset during 
active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A.§ 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen a 
finally disallowed claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A.    § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38. 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2006); 
Quartuccio v. Principi, 17 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id.  at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability, (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice as to 
assignment of disability ratings and effective dates.  
However, no prejudice to the veteran can result because the 
Board is denying his claim for service connection, thus, any 
questions as to these downstream elements are moot.  

In a pre-initial adjudication letter dated in October 2003, 
the RO advised the veteran of the essential elements of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  He was advised of the type(s) of 
evidence needed to substantiate his claim for service 
connection.  

The October 2003 notice letter did not specifically contain 
the "fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), however, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claim on appeal.  
The letter specifically informed the veteran of the type(s) 
of evidence that would be relevant to his claim.  The letter 
also specifically informed the veteran to send information 
describing additional evidence or the evidence itself to VA.  
The Board finds that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim on appeal.  He has been provided with 
ample opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.  The October 
2003 letter therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, the veteran was not provided with notice regarding the 
need for submission of new and material evidence to reopen 
his claim for entitlement to service connection for bilateral 
hearing loss.  Since the Board is reopening this claim, any 
deficiency in the notice required by Kent cannot result in 
prejudice to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A.          § 5103A(a) (West 2002); 38 C.F.R. § 3.159 
(c), (d) (2006).  In January 2002, the National Personnel 
Records Center (NPRC) informed VA that most of the veteran's 
service medical records were destroyed by a fire at its 
facility in the 1970s.  Further efforts to obtain these 
records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006).  The RO obtained all 
identified, available, pertinent evidence, including the 
veteran's discharge examination and post-service treatment 
records, and associated them with the claims file.  A VA 
medical opinion was obtained in July 2005.  See 38 C.F.R. 
§ 3.159(c)(4).  There is no indication of any relevant 
records that the RO failed to obtain.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

The veteran contends that he suffers from bilateral hearing 
loss as the result of exposure to noise from working on B-47 
aircraft.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2006).  For purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt means 
that an approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2006).  The benefit of the doubt rule, however, does not 
apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Most of the veteran's service medical records are presumed 
lost in the 1973 NPRC fire.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claims is undertaken with this duty in 
mind.  


New and Material Evidence

In June 2002, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  The basis of that 
denial was that the evidence failed to show that he had the 
claimed disability.  In a letter dated June 19, 2002, he was 
notified of that decision and of his appellate rights.  He 
did not appeal that decision.  The RO received the next 
communication regarding this claimed disability in July 2003, 
more that one year after the June 2002 notice letter.  
Therefore, the June 2002 decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002), 38 C.F.R. § 20.1103.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case, dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, if is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence of record at the time of the June 2002 
decision included the separation examination report.  
Evidence received since the June 2002 decision includes a 
July 2005 VA audiological evaluation, which provides numeric 
results showing hearing loss as defined by 38 C.F.R. 3.385.

Since this evidence was created after the June 2002 RO 
decision, it is new evidence.  Treating this evidence in a 
manner most favorable to the appellant, and considering the 
holding of Justus, that new evidence will be considered 
credible for the sole purpose of reopening a claim, the Board 
finds that this evidence is material evidence because it 
raises a reasonable possibility of substantiating the 
appellant's claim.  Thus, as new and material evidence has 
been submitted, the Board finds that the appellant's claim 
for entitlement to service connection for bilateral hearing 
loss must be reopened.

Merits

Having reopened the appellant's claim, the Board turns to the 
issue of whether service connection is warranted.  Although 
all evidence is considered credible for reopening a claim, no 
such requirement applies to deciding a claim on the merits.  
Indeed, once the claim is reopened, "VA must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, old and new."  
Id.

The veteran claims that he sought treatment for hearing loss 
while on active duty.  Unfortunately, except for the December 
1954 separation examination, all service records are presumed 
destroyed in a fire at the NPRC.  Other than the veteran's 
assertions, he has provided no competent medical evidence 
showing a diagnosis of hearing loss during service or within 
one year of discharge.  In fact, the December 1954 separation 
examination shows that the veteran had 15/15 response to the 
whispered voice exam.

In July 2005, the veteran underwent VA audiologic and ear, 
nose, and throat (ENT) examinations.  The ENT specialist 
reviewed the veteran's claims file and indicated that the 
only service medical record available was the separation 
examination, which showed that the veteran had normal hearing 
pursuant to the whisper test (15/15) as of December 1954.  
The veteran indicated that he served on active duty in the 
Air Force from January 1951 until January 1955.  He reported 
that he was an aircraft mechanic and worked on B-47s from 
1952 to 1955 without ear protection.  Subsequent to 
separation from the service, the veteran worked for the 
government in the civil service and was located on several 
Air Force bases throughout his career; however, he indicated 
that he worked in office settings.  The veteran provided a 
long history of bilateral hearing loss, which he felt had 
onset while on active duty.  

The July 2005 audiological examination results showed pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 30, 30, 30, 60, and 65 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 35, 60, 80 
and 80 decibels, respectively.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 percent in the left ear.

The ENT specialist diagnosed the veteran as having bilateral 
mild to severe sensorineural hearing loss, and explained that 
although the veteran's service medical records were lost in 
the St. Louis fire, the December 1954 separation examination 
indicated normal hearing at that time.  Consequently, he 
concluded that it was "most likely that the veteran's 
current hearing loss has occurred subsequent to separation 
from service."  The examiner also noted that the veteran's 
current hearing loss was compatible with the veteran's age, 
and that "it is less likely than not that the veteran's 
current hearing loss and tinnitus are related to military 
service, particularly to military noise exposure/acoustic 
trauma."

There is no competent medical evidence of record showing that 
hearing loss had its onset during active service or was 
related to any in-service disease or injury.  Although the 
veteran has stated his belief that his current hearing loss 
is the result of his service, an opinion as to the etiology 
of his current hearing loss is beyond the competency of a 
layperson.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)) (stating that the 
competency of lay evidence regarding medical etiology is a 
fact determination to be made by the Board).

The Board acknowledges the veteran's report that he has 
suffered hearing loss since service.  His private medical 
records do not show treatment for hearing loss within one 
year of discharge, nor was hearing loss shown in the 
veteran's separation examination report.  A document from the 
service department shows that he was excused from duty for an 
unspecified reason on December 14, 1954.  The first medical 
evidence of hearing loss is dated 2004, approximately 49 
years after separation from service.  In rendering a 
determination on the merits of a claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. 488, 496 (1997).  
Almost half a century elapsed from the time of the veteran's 
separation from active service until the first evidence of 
treatment or complaint of a hearing loss.  This lengthy 
period without complaint or treatment is evidence that the 
veteran has not suffered symptoms of hearing loss since 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, the July 2005 VA ENT specialist stated that it 
was "less likely as not" that the veteran's hearing loss was 
related to his military service.  The Board finds this 
opinion, as well as the separation exam and lack of diagnosis 
or treatment of hearing loss for so long a period of time, to 
be more probative of the date of onset of the veteran's 
hearing loss than his statements made so many years after 
separation from service.  The preponderance of the evidence 
is against the claim for service connection for hearing loss.  
See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish  service connection).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


